



Exhibit 10.4


AMENDMENT NO. 3 TO
AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT
THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT (this
“Amendment”), dated as of March 2, 2016, is by and among EXPO Inc., a Delaware
corporation (the “SPV”), NEWELL RUBBERMAID INC., a Delaware corporation, as
servicer (in such capacity, the “Servicer”), the entities party hereto as
Conduit Lenders (the “Conduit Lenders”), the entities party hereto as Committed
Lenders (the “Committed Lenders” and, together with the Conduit Lenders, the
“Lenders”), the entities party hereto as Managing Agents (the “Managing
Agents”), PNC Bank, NATIONAL ASSOCIATION, a national banking association, as the
Administrative Agent for the Lenders (the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning given
to such terms in the Loan and Servicing Agreement (defined below).


WHEREAS, the SPV, the Servicer, the Conduit Lenders, the Committed Lenders, the
Managing Agents and the Administrative Agent are parties to that certain Amended
and Restated Loan and Servicing Agreement dated as of September 6, 2013 (as
heretofore amended, restated, supplemented or otherwise modified, the “Loan and
Servicing Agreement”); and
WHEREAS, the parties to the Loan and Servicing Agreement have agreed to amend
the Loan and Servicing Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Amendment to the Loan and Servicing Agreement. Effective as of the
Effective Date, subject to the satisfaction of the conditions precedent set
forth in Section 2 below, the Loan and Servicing Agreement is hereby amended as
follows:


1.1     Section 1.01 of the Loan and Servicing Agreement is amended to insert
the following new definitions in appropriate alphabetical order therein:


“Decor Business Sale” means the sale by Newell, Newell Operating Company, a
Delaware corporation (“NOC”) and certain other Subsidiaries of Newell
(collectively, the “Decor Sellers”) to unrelated third parties of the Decor
Business through the sale, assignment, transfer and delivery (a) by NOC of all
of the issued and outstanding equity interests of Newell Window Furnishings,
Inc., a Delaware corporation (“NWF”), and (b) by the Decor Sellers of their
respective rights, titles and interests in and to the assets, properties,
rights, contracts and claims that relate to, are used by or are held for use in
connection with, the Decor Business, but excluding Receivables originated by NOC
or NWF in connection with the Decor Business which exist as of the date of the
Decor Business Sale, and all Collections and Related Security with respect
thereto.
“Decor Business” means the design, manufacture, marketing and/or sale by the
Decor Sellers of the following: window blinds, window shades and decorative and
basic drapery hardware.
1.2     The definitions of “Rubbermaid Medical Business” and “Rubbermaid Medical
Business Sale” appearing in Section 1.01 of the Loan and Servicing Agreement are
deleted in their entireties.


Signature Page to
Amendment No.3 to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------







1.3     Each instance of the term “Rubbermaid Medical Business” appearing in
Sections 5.02(h) and 6.06 of the Loan and Servicing Agreement is deleted and the
term “Decor Business” is inserted in the place of each such reference.


1.4     Each instance of the term “Rubbermaid Medical Business Sale” appearing
in Sections 5.02(h) and 6.06 of the Loan and Servicing Agreement is deleted and
the term “Decor Business Sale” is inserted in the place of each such reference.


1.5     The phrase “one hundred twenty (120) days” appearing in (1) clause (ii)
of the first sentence of Section 5.02(h) of the Loan and Servicing Agreement,
and (2) the first sentence of Section 6.06 of the Loan and Servicing Agreement
is deleted and the phrase “fifteen (15) months” is inserted in the place of each
such reference.


1.6     The sixth sentence of Section 4.01(l) of the Loan and Servicing
Agreement is amended and restated in its entirety to read as follows: “Except
for (x) amounts owing to Newell Puerto Rico, Ltd. (which shall be electronically
swept or otherwise transferred out of such Deposit Account within one (1)
Business Day of being identified as such in accordance with Section 5.01(j)),
(y) for a period not to exceed fifteen (15) months after the consummation of the
Decor Business Sale, collections of accounts receivable relating to the Decor
Business (which shall be electronically swept or otherwise transferred out of
such Deposit Account within ten (10) Business Days of being deposited therein)
and (z) amounts deposited in the Collection Account in error, so long as the
Servicer withdraws such amounts as contemplated in Section 6.06, no funds other
than the proceeds of Receivables are deposited to any Deposit Account.”


1.7     Clause (2)(y) of the second sentence of Section 5.01(j) of the Loan and
Servicing Agreement is amended and restated in its entirety to read as follows:
“(y) for a period not to exceed fifteen (15) months after the consummation of
the Decor Business Sale, in the case of collections of accounts receivable
relating to the Decor Business, within ten (10) Business Days of being deposited
therein”.


1.8     Schedule IV to the Loan and Servicing Agreement is amended and restated
in its entirety as set forth on Exhibit A to this Amendment.


Section 2.Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Effective Date”) upon the receipt by (x) the Administrative
Agent of (i) this Amendment duly executed by the parties hereto and (ii) that
certain Amendment No. 3 to Receivables Sale Agreement of even date herewith by
and among the SPV, the Originators and the Administrative Agent, duly executed
by each of the parties thereto, and (y) the Administrative Agent, the Managing
Agents and the Lenders of payment by wire transfer of immediately available
funds of all amounts due and payable thereunder as of the date hereof.


Section 3.Representations and Warranties. Each of the SPV and the Servicer
hereby represents and warrants that:


3.1     This Amendment and the Loan and Servicing Agreement, as amended hereby,
constitute legal, valid and binding obligations of such parties and are
enforceable against such parties in accordance with their terms.


3.2     Upon the effectiveness of this Amendment and after giving effect hereto,
the covenants, representations and warranties of each such party, respectively,
set forth in Article IV of the Loan


Signature Page to
Amendment No.3 to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------





and Servicing Agreement, as amended hereby, are true and correct in all material
respects as of the date hereof.


3.3     Upon the effectiveness of this Amendment, no event or circumstance has
occurred and is continuing which constitutes an Event of Termination or an
Incipient Event of Termination.


Section 4.Reference to and Effect on the Loan and Servicing Agreement.


4.1     Upon the effectiveness of this Amendment hereof, on and after the date
hereof, each reference in the Loan and Servicing Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Loan and Servicing Agreement and its amendments, as amended
hereby.
4.2     The Loan and Servicing Agreement, as amended hereby, and all other
amendments, documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.


4.3     Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Conduit Lenders, the Committed Lenders, the Managing
Agents or the Administrative Agent, nor constitute a waiver of any provision of
the Loan and Servicing Agreement, any Transaction Document or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.


Section 5.Governing Law. THIS Amendment and the obligations hereunder, shall in
all RESPECTS, including matters of construction, validity and performance, BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


Section 6.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


Section 7.Counterparts; Facsimile Signatures. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Amendment. Delivery by facsimile of an executed signature page of this Amendment
shall be effective as delivery of an executed counterpart hereof.


Section 8.Entire Agreement. The parties hereto hereby agree that this Amendment
constitutes the entire agreement concerning the subject matter hereof and
supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.


Section 9.Fees, Costs and Expenses. Newell shall pay on demand all reasonable
and invoiced fees and out-of-pocket expenses of Sidley Austin LLP, counsel for
the Administrative Agent and the Managing Agents, incurred in connection with
the preparation, negotiation, execution and delivery of this Amendment.












Signature Page to
Amendment No.3 to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------








In Witness Whereof, the parties hereto have executed and delivered this
Amendment as of the date first written above.


EXPO INC.,
as SPV
 
 
By: /s/ John B. Ellis
Name: John B. Ellis
Title: Vice President, Treasurer and Finance Operations
 
 
 
NEWELL RUBBERMAID INC.,
as Servicer
 
 
By: /s/ John B. Ellis
Name: John B. Ellis
 



Signature Page to
Amendment No.3 to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent, as a Managing Agent and as a Committed Lender
 
 
By: /s/ Eric Bruno
Name: Eric Bruno
Title: Senior Vice President
 





Signature Page to
Amendment No.3 to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------







VICTORY RECEIVABLES CORPORATION,
as a Conduit Lender
 
 
By: /s/ David V. DeAngelis
Name: David V. DeAngelis
Title: Vice President
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as a Managing Agent
 
 
By: /s/ Akira Kawashima
Name: Akria Kawashima
Title: Authorized Signatory
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as a Committed Lender
 
 
By: /s/ Akira Kawashima
Name: Akria Kawashima
Title: Authorized Signatory
 



Signature Page to
Amendment No.3 to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------







THUNDER BAY FUNDING LLC,
as a Conduit Lender
 
 
By: /s/ Veronica L. Gallagher
Name: Veronica L. Gallagher
Title: Authorized Signatory
 
 
ROYAL BANK OF CANADA,
as a Managing Agent and a Committed Lender
 
 
By: /s/ Janine D. Marsini
Name: Janine D. Marsini
Title: Authorized Signatory
 
 
By: /s/ Veronica L. Gallagher
Name: Veronica L. Gallagher
Title: Authorized Signatory
 





Signature Page to
Amendment No.3 to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------













Signature Page to
Amendment No.3 to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------








EXHIBIT A to
Amendment No. 3 to
Amended and Restated Loan and Servicing Agreement


[see attached]




Signature Page to
Amendment No.3 to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------





SCHEDULE IV


FINANCIAL COVENANT
Interest Coverage Ratio. Newell shall not permit the Interest Coverage Ratio as
at the last day of any fiscal quarter to be less than 4.00 to 1.00.


Notwithstanding anything to the contrary set forth herein, until the earlier of
(A) the Jarden Acquisition Closing Date and (B) the date on which the Jarden
Acquisition Agreement terminates or expires, any Indebtedness incurred by Newell
to finance the Jarden Acquisition shall be disregarded for the purpose of
determining compliance with the above financial covenant to the extent that, and
so long as, the cash proceeds of such Indebtedness are either held in escrow on
customary terms or are held by Newell as unrestricted cash or cash equivalents.
For purposes of the foregoing financial covenant, the following terms shall have
the meanings set forth below. Capitalized terms used in this Schedule but not
defined herein shall have the meanings set forth in Section 1.01.


“Amendment and Restatement Effective Date” means January 26, 2016.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of (a) income tax expense, (b)
interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Loans), (c) depreciation and amortization expense,
(d) amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (e) non-cash extraordinary, unusual or non-recurring charges
or losses (including restructuring charges) and (f) other cash restructuring
charges not exceeding $200,000,000 in the aggregate incurred at any time from
and after the Amendment and Restatement Effective Date, and minus, to the extent
included in determining such Consolidated Net Income for such period, the sum of
(a) interest income, (b) non-cash extraordinary, unusual or non-recurring income
or gains (including, whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, gains on the
sales of assets outside of the ordinary course of business) and (c) any other
non-cash income, all as determined on a consolidated basis. Notwithstanding the
foregoing, for purposes of calculating the Interest Coverage Ratio, the Elmer’s
Transaction Expenses and the Jarden Transaction Expenses shall not be added back
in calculating Consolidated EBITDA.
“Consolidated Interest Expense” means, for any period and without duplication,
total interest expense (including that attributable to Capital Lease
Obligations) of Newell and its Subsidiaries for such period with respect to all
outstanding Indebtedness of Newell and its Subsidiaries accrued or capitalized
during such period (whether or not actually paid during such period) (including
all commissions, discounts and other fees and charges owed with respect to
standby letters of credit and bankers’ acceptance financing and net costs under
Swap Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP), but excluding any interest
expense for such period relating to quarterly or monthly income preferred
securities, quarterly income capital securities or other similar securities.
Notwithstanding the foregoing, for purposes of calculating the Interest Coverage
Ratio, Consolidated Interest Expense shall not include the Elmer’s Transaction
Expenses or the Jarden Transaction Expenses.
Notwithstanding the foregoing, Consolidated Interest Expense shall be calculated
as follows for the following periods: (a) for the period ending on the end of
the first full fiscal quarter beginning after the Jarden Acquisition Closing
Date, the product of Consolidated Interest Expense during the fiscal quarter
ending on such date multiplied by four, (b) for the period ending on the end of
the second full fiscal quarter beginning after the Jarden Acquisition Closing
Date, the




--------------------------------------------------------------------------------





product of Consolidated Interest Expense during such two fiscal quarter period
ending on such date multiplied by two, and (c) for the period ending on the end
of the third full fiscal quarter beginning after the Jarden Acquisition Closing
Date, the product of Consolidated Interest Expense during such three fiscal
quarter period ending on such date multiplied by four thirds.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Newell and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Newell or is merged into or consolidated with Newell or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of Newell) in
which Newell or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by Newell or such Subsidiary in
the form of dividends or similar distributions and (c) the undistributed
earnings of any Subsidiary of Newell to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any security issued by Newell or any of its
Subsidiaries or of any agreement, instrument or other undertaking to which
Newell or any of its Subsidiaries is a party or by which any of them or their
respective property is bound (other than under the Revolving Credit Agreement)
or Requirement of Law applicable to such Subsidiary.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Elmer’s” means Elmer’s Products, Inc., a Delaware corporation.
“Elmer’s Acquisition” means the acquisition by Newell, directly or indirectly,
of all of the outstanding Equity Interests of Elmer’s pursuant to that certain
Share Purchase Agreement, dated as of October 2, 2015, by and among Newell,
Elmer’s and Berwind Consumer Products LLC, a Delaware limited liability company.
“Elmer’s Transaction Expenses” means the transaction expenses related to the
Elmer’s Acquisition and the related transactions (including, without limitation,
structuring fees, upfront fees and professional fees in connection with the
associated bridge financing).
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“Indebtedness” means, as to any Person at any date (without duplication): (a)
indebtedness created, issued, incurred or assumed by such Person for borrowed
money or evidenced by bonds, debentures, notes or similar instruments; (b) all
obligations of such Person to pay the deferred purchase price of property or
services, excluding, however, trade accounts payable (other than for borrowed
money) arising in, and accrued expenses incurred in, the ordinary course of
business of such Person so long as such trade accounts payable are paid within
120 days of the date the respective goods are delivered or the services are
rendered; (c) all Indebtedness of others secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person; (d) all
Indebtedness of others guaranteed by such Person; (e) all Capital Lease
Obligations; (f) reimbursement obligations of such Person (whether contingent or
otherwise) in respect of bankers acceptances, surety or other bonds and similar
instruments (other than commercial, standby or performance letters of credit);
(g) unpaid reimbursement obligations of such Person (other than contingent
obligations) in respect of commercial, standby or performance letters of credit;
and (h) debt securities or obligations (including preferred debt securities)
issued in connection with Permitted Securitizations included as indebtedness in
accordance with GAAP on a consolidated balance sheet of such Person.
“Interest Coverage Ratio” means, as at any date of determination thereof, the
ratio of (a) Consolidated EBITDA for the period of four consecutive fiscal
quarters ending on or most recently ended prior to such date to (b) Consolidated
Interest Expense for such period; provided that for purposes of calculating the
Interest Coverage Ratio, (x) the Elmer’s Transaction Expenses and the Jarden
Transaction Expenses shall not be added back in calculating




--------------------------------------------------------------------------------





Consolidated EBITDA and (y) Consolidated Interest Expense shall not include the
Elmer’s Transaction Expenses or the Jarden Transaction Expenses.
“Jarden Acquisition” means the acquisition by Newell, directly or through a
Wholly-Owned Subsidiary, of all of the outstanding Equity Interests of Jarden
pursuant to the Jarden Acquisition Agreement.
“Jarden Acquisition Agreement” means the Agreement and Plan of Merger, dated as
of December 13, 2015, among Jarden, Newell, NCPF Acquisition Corp. I, a Delaware
corporation, and NCPF Acquisition Corp. II, a Delaware corporation, as amended
from time to time.
“Jarden Acquisition Closing Date” means the date on which the Jarden Acquisition
shall have been consummated.
“Jarden Transaction Expenses” means the transaction expenses related to the
Jarden Acquisition and the related transactions (including, without limitation,
structuring fees, upfront fees and professional fees in connection with the
associated bridge financing).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Parties” means Newell, each “Subsidiary Borrower” party to the Revolving
Credit Agreement and each “Guarantor” party to the Revolving Credit Agreement.
“Permitted Securitization” means one or more accounts receivable facilities, the
obligations in respect of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to Newell and its Subsidiaries (other than a Receivables
Subsidiary), pursuant to which Newell or a Subsidiary sells its accounts
receivable to either (a) a Person that is not a Subsidiary or (b) a Receivables
Subsidiary that in turn funds such purchase by purporting to sell its accounts
receivable to a Person that is not a Subsidiary or by borrowing from such a
Person or from another Receivables Subsidiary that in turn funds itself by
borrowing from such a Person, in each case as amended, supplemented, amended and
restated or otherwise modified from time to time.
“Receivables Subsidiary” means any Subsidiary formed for the purpose of
facilitating or entering into one or more Permitted Securitizations and that in
each case engages only in activities reasonably related or incidental thereto;
provided that the Equity Interests of each Receivables Subsidiary shall at all
times be 100% owned, directly or indirectly, by a Loan Party.
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of January 26, 2016, by and among Newell, “Subsidiary
Borrowers” party thereto, the “Guarantors” from time to time party thereto, the
“Lenders” party thereto and JPMorgan Chase Bank, N.A., as “Administrative
Agent”.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, partnership, limited liability company or other entity of which at
least a majority of the outstanding shares of stock or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership, limited liability company or other entity
(irrespective of whether or not at the time stock or other ownership interests
of any other class or classes of such corporation, partnership, limited
liability company or other entity shall have or might have voting power by
reason of the happening




--------------------------------------------------------------------------------





of any contingency) is at the time directly or indirectly owned or Controlled by
such Person and/or one or more of the subsidiaries of such Person. “Wholly-Owned
Subsidiary” means any such corporation, partnership, limited liability company
or other entity of which all such shares or other ownership interests, other
than directors’ qualifying shares or shares held by nominees to satisfy any
requirement as to minimum number of shareholders, are so owned or Controlled.
“Subsidiary” means any subsidiary of Newell.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Newell or the
Subsidiaries shall be a Swap Agreement.




